DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement as set forth in the previous office action is WITHDRAWN in its entirety and the entire scope of all of the presently pending claims has been subjected to search and examination.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Non-Final Rejection

Priority
This application was filed May 15, 2020 and is the U.S. national phase of International Patent Application No. PCT/EP2018/081388, filed November 15, 2018, which claims the benefit of U.S. Provisional Application No. 62/588,063 filed on November 17, 2017.
Information Disclosure Statements
The IDS’s dated 12 August 2020 and 08 October 2021 have each been received, entered and considered, signed copies are included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Burke (J. Med. Chem. 2015, 58, 9, 3794–3805) and Zhao (Biochemistry 2018, 57, 32, 4952–4958) teach compounds with structural and functional features in common with those instantly claimed.  The references are cited as technical background.

Amended Claims
Amended claims dated 08 October 2021 have been entered.  
The scope of the -R6-R7 “bridging group” of the claimed macrocyclic compounds has now been expanded to include a number of moieties comprising unsubstituted methylene groups attached to both the indole nitrogen and the carbon atom of the pyrazole ring.  
These added -R6-R7 options are the subject matter of new claim 20.

Status of the claims
Claims 1-9, 11-12, 14, 17-18 and 20 are pending and rejected. 
Claims 10, 13, 15-16 and 19 were cancelled by the Applicant.


Claim Interpretation
[1] The “aryl group” according to the claims, for example as an instant R4 group, is defined according to what is considered to be a limiting definition in the speciation.  See lines 8-9 of page 15:

    PNG
    media_image1.png
    98
    1178
    media_image1.png
    Greyscale

Thus, only the listed mono and bicylic groups (optionally substituted as specified in claim 1) are in scope as an R4 aryl group.

[2] Claim 6 is a listing of 15 species according to the genus of claim 1.  The listed species correspond to a subset of the example compounds produced in examples 71, 74, 77, 80 and 83 of the specification at pages 398-410, which meet the structural limitations of independent claim 1.

[3] The macrocyclic indole compounds according to the present claims require that a bridging group must be present, which connects either the R7 group of the pyrazole ring A group (A1 or A2) or the R10 group of the 6-membered aromatic ring A group (A3), to the R6 group attached to the indole nitrogen atom: the “R7/R10 – R6 bridge”.  None of the listed options for this bridging group allows for a substituted methylene group attached directly to the A ring.  
	Note that the claims refer to “the phenyl moiety bearing the R10 substituent” when defining the attachment point of the “-R6-R10-” bridging group.  This is interpreted broadly as referring to the attachment point of the bridge to the A3 group, regardless of whether the A3 group is a “phenyl” or the A3 group is a 6-membered heteroaryl, wherein “one or more of the groups CR11, CR12 and CR13 are replaced by a nitrogen atom”.

[4] A key distinguishing feature of the macrocyclic indole compounds according to the present claims is that a chlorine atom must be attached to the indole ring as R1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 18 is drafted as an independent claim in the preamble but refers to claim 1.  Since the claim refers to claim 1 it can be construed to be a dependent claim.  However, claim 18 does not include all the limitations of the claim upon which it depends since it allows for the R5 group of claim 1 to be a carboxylic ester group R5E.  The ester compounds of claim 18 fall outside the scope of the genus of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Examiner suggests that the reference to claim 1 be removed and the appropriate structural definitions be duplicated into claim 18 to overcome this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11-12, 14, 17-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16764565 (reference application, claims dated 28 December 2020).  
The cited application corresponds to published international application WO 2019096906 (IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a genus of macrocyclic compounds which overlaps almost entirely with the instant genus.  The reference application in claim 6 recites species of the genus which fall into the scope of the instant genus.  For example, see the species claimed in reference claim 6 on page 25 of the claims, the last listed on the page:

    PNG
    media_image2.png
    150
    1057
    media_image2.png
    Greyscale

This species is the same as that elected by Applicant in the instant Application and falls into the scope of instant claims 1-5 and 20.
Regarding instant claims 7-9, 11-12, 14 and 17-18, it would at least be obvious to select the species of reference claim 6 from among those of the reference genus, make them according to reference claims 7 and 19 from intermediate esters according to reference claim 18, provide for compositions according to reference claims 14 and 17 and use them in methods according to reference claims 8-9, 11-12, 16 and 21.  Regarding the species of instant claim 6, it would be obvious to provide for such close structural variants of the reference claim 6 species according to the reference claim genus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claimed Subject Matter
Independent claim 1 is directed to a macrocyclic compound of general formula (I), and to the tautomers, N-oxides and salts thereof.  Claims 2-6 and 20 further limit the scope of the compound of claim 1, claims 14 and 17 are each a pharmaceutical composition comprising the compound of claim 1, claim 7 is a method of making the claim 1 compound and claims 8-9 and 11-12 are methods of use of the claim 1 compound.  Claim 18 is drawn to a precursor carboxylic ester compound of general formula (II) which is converted to a compound of claim 1 in the claim 7 method of making.  
Thus, all of the present claims require a compound according to claim 1 or the closely related ester precursor thereof.  The instant compounds have utility as inhibitors of the well-known anti-apoptotic MCL-1 protein which is an important therapeutic target in cancer, see for example Quinn (Expert Opinion on Investigational Drugs, 2011, 20, 1397-1411).  The claimed methods of use are considered to be reasonably commensurate with the experimental results of the specification and the state of the art of anti-cancer therapy.
The compounds of the claims require a combination of structural features not reasonably taught or suggested or otherwise provided for by the prior art of record.  The closest prior art is considered to be the reference Wagner (WO 2017198341, IDS).  The reference teaches a broad genus of compounds with the same utility as those presently claimed and which arguably overlaps in part with the instant genus.  See for example the reference genus of formula (I) taught at pages 2-7.  The reference teaches a large number of examples of the genus, none of which fall into the instant claim scope at least since they all lack a key structural feature: a chlorine atom as the R1 group.  See, for instance the carboxylic acid compound of example 1-33 on page 901 (intermediate 1-46 on page 284 is an ester precursor similarly related to claim 18):

    PNG
    media_image3.png
    478
    281
    media_image3.png
    Greyscale

In compound 1-33, the R1 group is a hydrogen atom instead of a chlorine atom.  
The reference genus encompasses the instant compounds for example since the R1-R2 groups are defined on page 3 as including a number of options one of which is halogen.  However, there is no particular reason why a skilled artisan would make this particular modification from among the very large number of possible variations taught in the reference genus and reasonably expect to obtain a compound with similar or better MCL-1 potency.  For example, there are multiple variable groups present on the molecular scaffold of the reference compounds and no reason why the particular one required would be selected for modification.  Furthermore, if there was some reason to modify reference compound 1-33 or a similar compound by adding a substituent to the indole ring, and the R1 substituent was the one selected, an artisan would expect that substitution with a halogen atom such as a –Cl would have a significant effect on the electronic properties of the ring.  The effect of such changes on MCL-1 potency would not be predictable.  For at least these reasons the instant compounds are allowable over the WO 2017198341 reference (and the claims in the corresponding US 10981932 patent, IDS).
A number of related patent application publications, having Applicant and/or inventor in common with the instant application and which are not prior art against the instant claims in view of their filing dates, are notable as follows (all listed on IDS):
US 20210269456: Teaches compounds which differ from the claims in that the “R7/R10 – R6 bridge” comprises a substituted methylene group attached directly to the A ring rather than one of the required groups.
US 20210292341:  Teaches compounds which differ from the claims in that the “R7/R10 – R6 bridge” comprises a B group which is a sulfonamide or a similar moiety, not one instantly required.
US 20210079018: Teaches compounds which differ from the claims in that the R1 group is fluorine not a chlorine as instantly required.
US 20210253598:  Teaches compounds which differ from the claims in that the “R7/R10 – R6 bridge” comprises a fused aryl ring which is not within the scope of the instant claims.
WO 2020236556: Teaches methods of making compounds which do not fall into the scope of the instant claims since the “R7/R10 – R6 bridge” comprises a substituted methylene group attached directly to the A ring rather than one of the required groups.
Since the claims of any US patent applications filed to date corresponding to the above patent application publications differ substantially from the instant claims no provisional or non-provisional non-statutory double patenting rejections over these applications has been set forth herein.
For at least the above reasons the subject matter of the present claims is novel and non-obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625